
	

114 HCON 10 IH: Recognizing the challenges and burdens associated with the rising costs of a college education.
U.S. House of Representatives
2015-01-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. CON. RES. 10
		IN THE HOUSE OF REPRESENTATIVES
		
			January 27, 2015
			Mr. Fattah (for himself and Mr. Vargas) submitted the following concurrent resolution; which was referred to the Committee on Education and the Workforce
		
		CONCURRENT RESOLUTION
		Recognizing the challenges and burdens associated with the rising costs of a college education.
	
	
 Whereas a college education is inextricably linked to economic opportunity in the United States and the American Dream;
 Whereas a college education is integral to the vibrancy and potency of the American workforce; Whereas an estimated 30 percent of job openings will require an associate’s degree or some college by 2020;
 Whereas the rising costs of higher education are an obstacle to college matriculation and completion;
 Whereas the Federal student loan debt for all borrowers exceeds $1 trillion; Whereas Federal, State, and local governments are pursuing strategies and innovations which will make higher education more affordable and accessible;
 Whereas better utilizing our community colleges to address the rising costs of higher education is one such strategy;
 Whereas there are 1,100 or more community colleges in the United States; Whereas approximately 40 percent of undergraduate students attend a community college;
 Whereas community colleges provide a cost-effective option to pursuing a college degree; Whereas community colleges offer open admission;
 Whereas the cost of community college is approximately 50 percent lower than traditional colleges and universities;
 Whereas the Administration recently highlighted the importance of community colleges through the America’s College Promise proposal and made a significant step in addressing the costs of higher education;
 Whereas this proposal would provide two years of community college free for hardworking students who are enrolled at least half-time in a community college and maintain a good GPA;
 Whereas this proposal could benefit approximately 9,000,000 students if all States participate; Whereas an average of $3,800 in tuition per year could be saved for full-time community college students through this proposal;
 Whereas Congress has a significant role in making college more affordable and accessible; and Whereas Congress can pass legislation which will reduce the rising costs of a college education making college more accessible for all students: Now, therefore, be it
	
 That Congress— (1)recognizes the challenges and burdens associated with the rising costs of a college education;
 (2)acknowledges the benefits of community colleges in providing an affordable and cost effective way to obtain a college degree;
 (3)supports the goals and ideals of the America’s College Promise proposal; and (4)commits to pursuing strategies in the 114th Congress which will make college more affordable and accessible for all students.
			
